DETAILED ACTION
Drawings
The replacement drawings were received on 3/22/21.  
Figure 2E is objected to for failing to comply with 37 C.F.R. 1.84(p)(1), which requires reference characters be oriented in the same direction as the view so as to avoid having to rotate the sheet and in the instant case “W” of Figure 2E has a different orientation than the rest of the sheet. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 4, 10, and 11 is/are objected to because of the following informalities: 
Claim 1: line 4, replace “DT” with ---TD---; line 10, delete the space after “portion”; last line, after “TD” insert ---lies---.
Claim 2: line 2, after “and” insert ---is---. 
Claim 4: line 2, after “and” insert ---is---. 
Claim 10: line 4, replace “DT” with ---TD---; line 6, delete the second semicolon after “TAD”; last line, after “TD” insert ---lies---.
Claim 11: line 4, replace “DT” with ---TD---; last line, after “TD” insert ---lies---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 11: each of these claims in the preamble recites “A comb and scoop”. In the previously examined set of claims, the scoop was only referenced in the preamble of each claim and no dependent claims required the presence of both a “scoop” and a “pocket”; however, with the most recent amendment the claims appear to be setting forth both a “scoop” and a “pocket” which is not set forth in applicant’s original disclosure and is therefore new matter. Applicant can overcome this rejection by amending these claims to set forth that the pocket forms the scoop. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 10-11, 13-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 4: each recites “a single laterally centered pocket”; however, claim 1 already sets forth in the first clause “each tooth extending laterally in a Teeth Direction (TD)” and applicant’s pocket is not centered in this vertical lateral direction nor does that language make any sense because how can the pocket be vertically centered when it forms a recess. For examination purposes, the claim will be treated as reciting “a single centered pocket”. Clarification or correction is requested.  
Claims 10 and 11: each recites “a laterally centered pocket”; however, each of these claims already sets forth in the first clause “each tooth extending laterally in a Teeth Direction (TD)” and applicant’s pocket is not centered in this vertical lateral direction nor does that language make any sense because how can the pocket be vertically centered when it forms a recess. For examination purposes, the claim will be treated as reciting “a centered pocket”. Clarification or correction is requested.  
Claims 13, 15, and 17: each recites “wherein the comb and scoop, excluding the pocket, has a”; however, this language is unclear because the scoop would appear to be formed by the pocket so it is unclear what “the comb and scoop, excluding the pocket” is supposed to mean. For examination purposes, the claim will be treated as reciting “wherein the comb portion has a…”. Clarification or correction is requested.  
Claims 14, 16, and 18: each recites “wherein the comb and scoop, including the pocket, has a”; however, this language is unclear because the scoop would appear to be formed by the pocket so it is unclear what additional structure besides the comb and scoop, the language “the comb and scoop, including the pocket” is supposed to mean. Furthermore, this claim appears to require the comb and pocket have a same thickness, but this does not make sense because the pocket/scoop is a recess meaning the device has a different thickness in this portion making it unclear what exactly is being claimed. For examination purposes, the claim will be treated as reciting “wherein the comb portion has a…”. Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (US 5884633).
Claims 1-2: Ford discloses a device comprising: a comb portion (12) including at least one single row of teeth (16; note the language “including a single row of teeth” does not limit the comb portion to having only one row of teeth), each tooth extending laterally in a Teeth Direction (direction of arrow 49 in Fig 2) in a comb top plan view  (see Fig 6) and arranged in a Teeth Alignment Direction (longitudinal direction of Fig 6) perpendicular to the Teeth Direction and having a generally rectangular (see Fig 6) comb top plan view outline (see Fig 6), the comb portion having a minor axis (direction of arrows 42 in Fig 6) and a major axis (the longitudinal direction of Fig 6) generally aligned with the Teeth Alignment Direction; a handle portion (23) opposite to the comb portion and having a generally rectangular handle top plan view outline (see Figs 1 & 7), the handle portion having a handle minor axis (lateral dimension of Fig 7) and a handle major axis (longitudinal axis of Fig 7) generally aligned with the Teeth Alignment Direction; a handle end of the handle portion being opposite to the comb portion (12) and a series of secondary teeth (24) extending from the smooth handle end of the handle portion (see Figs 1-7); a shallow pocket or recess (22) in the handle portion residing next to the handle end (see Figs 1-7) and the shallow pocket is illustrated generally rectangular with a uniform depth (see Figs 1-7). The Teeth Direction lies in a same plane as the handle portion (see Figs 1-7). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US 5884633).
Claim 3: Ford discloses the invention essentially as claimed except for the centered pocket having a depth of about 0.175 inches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ford so that the pocket has a depth of about 0.175 inches, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, applicant has not disclosed that these particular dimensions are for any particular reason or solve any particular problem and it appears the device would work equally well with the pocket dimensioned as disclosed by Ford.
Claims 1, 4-18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Amron (US 7905674).
	Claims 1 and 12: Amron discloses a device comprising: a toothbrush (112) which can be used as a comb portion on eyebrows or eyelashes if so desired. The comb portion includes at least one single row of teeth (note the language “including a single row of teeth” does not limit the comb portion to having only one row of teeth) extending laterally (vertical direction of Fig 1) in a Teeth Direction in a comb top plan view and arranged in a Teeth Alignment Direction (longitudinal direction of Fig 1) generally perpendicular to the Teeth Direction, and having a comb minor axis (direction of arrow I in Fig 3) and a longer comb major axis (longitudinal axis of Fig 3) generally aligned in the Teeth Alignment Direction (see Fig 3); a handle portion (104) opposite the comb/brush portion and having a generally rectangular handle top plan view outline (see Fig 3), the handle having a minor axis (direction of arrow I in Fig 3) and a longer handle major axis (longitudinal axis of Fig 3) aligned with the Teeth Alignment Direction; a smooth handle end (116) of the handle portion opposite the comb portion; with a shallow pocket (106, Fig 10) in the handle portion residing next to the handle end (see Fig 11) and wherein the Teeth Direction lies in a same plane as the handle portion (plane formed by extending the line for I-I of Fig 3 out of the page). 
Amron discloses the invention essentially as claimed except for the comb portion having a generally rectangular shape outline in top plan view. However it would have obvious to one of ordinary skill in the art at the time of filing to modify the comb portion of Amron by providing the head in a generally rectangular shape rather than an elliptical shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Amron.	
Claim 4: Amron discloses the shallow pocket can be generally rectangular (see Fig 8J) with a tapered floor (see Fig 8J).
Claim 5: Amron discloses the tapered floor to have a depth between 2-6mm (Col 4, 25-31) which is equal to 0.08-0.24 inches and for the floor to taper towards the ends (see Fig 8J) so the shallow portion would have a depth less than 0.08-0.24 inches and eventually a depth of near zero at the edges meaning at some point it would have a depth of “about 0.12” inches since it would go from 0.24 inches to zero due to the tapering and these tapered shallow ends of the pocket are proximal to the handle end since the entire pocket is proximal to the handle end. 
Alternatively, or additionally, if applicant disagrees that Amron discloses the depths being “about 0.12 inches and about 0.175 inches”. Amron discloses the tapered floor to have a depth between 2-6mm (Col 4, 25-31) which is equal to 0.08-0.24 inches and for the floor to taper towards the ends (see Fig 8J) so the shallow portion would have a depth less than 0.08-0.24 inches. 
Amron discloses the invention essentially as claimed except for the shallow depth being about 0.12 inches and a deeper depth being about 0.175 inches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Amron so that the already tapered pocket for has a shallow depth of about 0.12 inches and a deeper depth of about 0.175 inches, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, applicant has not disclosed that these particular dimensions are for any particular reason or solve any particular problem and it appears the device would work equally well with the pocket dimensioned as disclosed by Amron.
Claim 6: Amron discloses the shallow pocket can have a U-shape at one end (110; Col 4, 35-40) which would result in the pocket being rounded or it can be fully rounded (see Fig 8D & 8K). 
Claims 7-8: Amron discloses the pocket having a depth of about 0.08-0.24 inches (Col 5, 25-31), which includes a depth of about 0.2 inches as claimed. Amron further discloses the shallow pocket having a length of about 15-20mm (Col 5, 15-25) which is about 0.6-0.8 inches and a width of about 2-14mm (Col 5, 14-20) which is about 0.1-0.6 inches. Amron discloses the invention essentially as claimed except for the shallow pocket having a length of 1.875 inches and a width of about 0.9 inches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Amron by providing the shallow pocket with a length of 1.875 inches and a width of about 0.9 inches, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, applicant has not disclosed that these particular dimensions are for any particular reason or solve any particular problem and it appears the device would work equally well with the pocket dimensioned as disclosed by Amron. 	
Claim 9: Amron discloses an outer end (108) of the shallow pocket proximal to the handle end (because the whole pocket is proximal to the handle end) being shallower than an inner end (110) opposite to the outer end (see Fig 7; Col 4, 35-40).
Claim 10: Amron discloses a device comprising: a toothbrush (112) which can be used as a comb portion on eyebrows or eyelashes if so desired. The comb portion includes at least one single row of teeth (note the language “including a single row of teeth” does not limit the comb portion to having only one row of teeth) extending laterally (vertical direction of Fig 1) in a Teeth Direction in a comb top plan view and arranged in a Teeth Alignment Direction (longitudinal direction of Fig 1) generally perpendicular to the Teeth Direction, and having a comb minor axis (direction of arrow I in Fig 3) and a longer comb major axis (longitudinal axis of Fig 3) generally aligned in the Teeth Alignment Direction (see Fig 3); a handle portion (104) opposite the comb/brush portion and having a generally rectangular handle top plan view outline (see Fig 3), the handle having a minor axis (direction of arrow I in Fig 3) and a longer handle major axis (longitudinal axis of Fig 3) aligned with the Teeth Alignment Direction; a smooth handle end (116) of the handle portion is opposite the comb portion; with a centered shallow pocket (106, Fig 10) in the handle portion residing next to the handle end (see Fig 11) and wherein the Teeth Direction lies in a same plane as the handle portion (plane formed by extending the line for I-I of Fig 3 out of the page). The shallow pocket can be generally rectangular (see Fig 8J) with a tapered floor (see Fig 8J) having a depth between 2-6mm (Col 4, 25-31) which is equal to 0.08-0.24 inches, which includes 0.12 inches. Amron discloses an outer end (108) of the shallow pocket proximal to the handle end (because the whole pocket is proximal to the handle end) being shallower than an inner end (110) opposite to the outer end (see Fig 7; Col 4, 35-40). Amron discloses the floor to taper towards the ends (see Fig 8J) so the shallow portion would have a depth less than 0.08-0.24 inches and eventually a depth of near zero at the edges meaning at some point it would have a depth of “about 0.12” inches since it would go from 0.24 inches to zero due to the tapering and these tapered shallow ends of the pocket are proximal to the handle end since the entire pocket is proximal to the handle end. 
Amron discloses the invention essentially as claimed except for the comb portion having a generally rectangular shape outline in top plan view and the shallow depth being about 0.12 inches and a deeper depth being about 0.175 inches and the pocket having a length of 1.875 inches and a width of 0.9 inches. 
However it would have obvious to one of ordinary skill in the art at the time of filing to modify the comb portion of Amron by providing the head in a generally rectangular shape rather than an elliptical shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Amron.

Modified Amron discloses the invention essentially as claimed except for the shallow depth being about 0.12 inches and a deeper depth being about 0.175 inches and the pocket having a length of 1.875 inches and a width of 0.9 inches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Amron by providing the shallow pocket with a length of 1.875 inches, a width of about 0.9 inches, a shallow depth of about 0.12 inches and a deeper depth of about 0.175 inches, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, applicant has not disclosed that these particular dimensions are for any particular reason or solve any particular problem and it appears the device would work equally well with the pocket dimensioned as disclosed by modified Amron.
Claim 11: Amron discloses a device comprising: a toothbrush (112) which can be used as a comb portion on eyebrows or eyelashes if so desired. The comb portion includes at least one single row of teeth (note the language “including a single row of teeth” does not limit the comb portion to having only one row of teeth) extending laterally (vertical direction of Fig 1) in a Teeth Direction in a comb top plan view and arranged in a Teeth Alignment Direction (longitudinal direction of Fig 1) generally perpendicular to the Teeth Direction, and having a comb minor axis (direction of arrow I in Fig 3) and a longer comb major axis (longitudinal axis of Fig 3) generally aligned in the Teeth Alignment Direction (see Fig 3); a handle portion (104) opposite the comb/brush portion and having a generally rectangular handle top plan view outline (see Fig 3), the handle having a minor axis (direction of arrow I in Fig 3) and a longer handle major axis (longitudinal axis of Fig 3) aligned with the Teeth Alignment Direction; a smooth handle end (116) of the handle portion is opposite the comb portion; with a centered shallow pocket (106, Fig 10) in the handle portion residing next to the handle end (see Fig 11) and wherein the Teeth Direction lies in a same plane as the handle portion (plane formed by extending the line for I-I of Fig 3 out of the page). The shallow pocket can be generally rectangular (see Fig 8J) with a tapered floor (see Fig 8J) having a depth between 2-6mm (Col 4, 25-31) which is equal to 0.08-0.24 inches, which includes 0.2 inches. Amron discloses an outer end (108) of the shallow pocket proximal to the handle end (because the whole pocket is proximal to the handle end) being shallower than an inner end (110) opposite to the outer end (see Fig 7; Col 4, 35-40). 
Amron discloses the invention essentially as claimed except for the comb portion having a generally rectangular shape outline in top plan view and the pocket having a length of 1.875 inches and a width of 0.9 inches. 
However it would have obvious to one of ordinary skill in the art at the time of filing to modify the comb portion of Amron by providing the head in a generally rectangular shape rather than an elliptical shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Amron.
Modified Amron discloses the invention essentially as claimed except for the shallow pocket having a length of 1.875 inches and a width of about 0.9 inches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Amron by providing the shallow pocket with a length of 1.875 inches and a width of about 0.9 inches, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, applicant has not disclosed that these particular dimensions are for any particular reason or solve any particular problem and it appears the device would work equally well with the pocket dimensioned as disclosed by modified Amron.
Claims 13, 15, and 17: Amron discloses the comb portion base having a generally uniform thickness (see Figs 9-10). 
Claims 14, 16, and 18: Modified Amron discloses the invention essentially as claimed except for the thickness of the comb portion being about 0.27 inches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Amron by providing the comb portion with a thickness of about 0.27 inches, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, applicant has not disclosed that these particular dimensions are for any particular reason or solve any particular problem and it appears the device would work equally well with the comb portion dimensioned as disclosed by modified Amron.
Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. Applicant’s arguments are all drawn to the newly presented claim limitations, which have been addressed in the above rejection. 
Applicant argues the Ford fails to teach the pocket “next to the handle end” because in applicant’s opinion the ends of the teeth (24) of Ford are the “handle end”. This argument is not persuasive because the handle end of Ford is the end of (22) from which secondary teeth (24) extend and so the pocket is located at the handle end as claimed.  
Applicant argues that Amron fails to teach “a single row of teeth”. The office notes that while applicant has amended each independent claim to recite “including a single row of teeth”, this language does not limit the comb portion to having only one row of teeth because “including” is interpreted as “comprising” meaning more than one row of teeth can be present while still meeting this claim as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772